Citation Nr: 0011014	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-18 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969, including service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a July 1998 rating 
decision from the Pittsburgh, Pennsylvania, Regional Office 
(RO), which denied service connection for prostate cancer, 
claimed as secondary to Agent Orange exposure.  The veteran 
perfected a timely appeal to that decision.

In a statement in support of claim received in October 1998, 
the veteran requested a personal hearing before a hearing 
officer at the RO.  The veteran was scheduled for a personal 
hearing before a hearing officer at the RO in November 1998, 
but the veteran failed to appear for that hearing.

The veteran was provided a statement of the case which 
addressed the issue of carcinoma of the bladder, claimed as 
secondary to Agent Orange exposure.  However, the Board finds 
this issue not to be in appellate status, and will not 
address it herein.  In this regard, it is noted that by 
letter of July 1998, after the veteran was advised of the 
denial of service connection for bladder cancer, he responded 
that he disagreed with the June 1998 rating decision because 
it did not address his claim for service connection for 
prostate cancer.  With respect to bladder cancer he stated, 
"This I do not have a problem with...As I am aware that this 
is not a condition as per exposure to herbicides."  Neither 
he nor his accredited representative made any subsequent 
argument relating to bladder carcinoma.  It appears clear to 
the Board that the veteran never exhibited an intent to file 
a notice of disagreement with respect to this denial.  
Accordingly, the issue of entitlement to service connection 
for bladder carcinoma is not properly in appellate status.  





FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam Era.

2.  There is no competent medical evidence establishing the 
current presence of prostate cancer.


CONCLUSION OF LAW

The claim for entitlement to service connection for prostate 
cancer, claimed as secondary to Agent Orange exposure, is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with respect to 
the veteran's claim of entitlement to service connection for 
prostate cancer as a result of exposure to Agent Orange is 
whether he has submitted well-grounded claim for the benefits 
arising therefrom.  38 U.S.C.A. § 5107(a) (West 1991).  
Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded. A well-grounded claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation. Robinette v. Brown, 8 Vet.App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  In addition, 
certain diseases, such as cancer, when manifest to a degree 
of 10 percent or more within one year after the veteran's 
military service, will be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116 (West 1991); 38 C.F.R. § 3.307(a)(6)(ii) (1999) are 
met, even though there is no record of such disease during 
service provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 (West 1991); 38 C.F.R. 
§ 3.307(d) (1999) are also satisfied: Chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancer (cancer of the lung, 
bronchus, larynx, or trachea) other than osteosarcoma, 
chondrosarcoma, Kaposi sarcoma or mesothelioma, and soft 
tissue cancers. 38 C.F.R. § 3.309(e) (1999).

The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma. For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) (1999).

The presumption of service incurrence may be rebutted where 
there is affirmative evidence to the contrary, or evidence to 
establish that an intercurrent injury or disease . . . has 
been suffered . . .." 38 U.S.C. A. § 1113(a) (West 1991).  
The expression 'affirmative evidence to the contrary' will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d) (1999).

Notwithstanding the foregoing, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The holding in Combee is applicable to the facts 
in this case. However, establishing a well-grounded claim for 
service connection for a particular disability requires more 
than an allegation that the particular disability had its 
onset in service.  It requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation as 
set forth above as set forth above.

The veteran's service medical records do not refer to 
complaints or treatment for a prostate disorder or symptoms 
associated thereto.  The December 1969 separation examination 
clinically evaluated the genitourinary system as normal. 

A summary of Department of Veterans Affairs (VA) 
hospitalization dated in April 1970 and the report of a VA 
general medical examination conducted in November 1972 do not 
show that the veteran was given a diagnosis relative to 
prostate cancer, or that there were abnormal findings 
otherwise pertinent to the presence of any genitourinary 
system disability.

A private treatment record dated in January 1998 included a 
diagnosis of prostatitis.

A private tissue report dated in April 1998 showed moderate 
and poorly differentiated transitional cell carcinoma of the 
urinary bladder with deep infiltration of the wall of the 
urinary bladder involving the submucosa and the inner three 
quarters of the muscle layer of the bladder.  It was noted 
that sections of the prostate did not show any evidence of 
infiltration by the tumor and that the lines of resection 
were free of tumor.  It was also noted that, apart from the 
tumor, the urinary bladder also showed chronic inflammation 
and squamous cell metaplasia of surface epithelium, which was 
noted to have been in one area.

Subsequently dated VA and private medical records do not 
demonstrate that prostate cancer is currently present.

The veteran contends that because he was diagnosed with 
bladder cancer and that he has an inflammation of his 
prostate gland, he is entitled to service connection for 
prostate cancer secondary to Agent Orange exposure.  The 
veteran is correct that prostate cancer is a disease for 
which service incurrence may be presumed if the disease 
arises to a compensable degree after service so long as the 
rebuttable provisions are satisfied.  See 38 C.F.R. 
§ 3.309(e).  However, the veteran must still show through 
competent medical evidence that he currently has the claimed 
disability.  The veteran's own supposition that he may have 
prostate cancer because he was diagnosed with bladder cancer 
in February 1998 does not constitute competent medical 
evidence. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions).  Inasmuch as there has been no medical 
diagnosis of prostate cancer, the veteran fails to establish 
a well-grounded claim.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps v. 
Gober, 126 F.3d 1464 (Fed Cir. 1997).  As the Board is not 
aware of the existence of additional evidence that might well 
ground the veteran's claim, a duty to notify does not arise 
pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim, and as an explanation as to why his current 
attempt fails.





ORDER

The claim for entitlement to service connection for prostate 
cancer, claimed as secondary to Agent Orange exposure, is 
denied.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 


- 7 -


